EXHIBIT 10.2

 

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

AMENDED SERIES C PREFERRED STOCK

OF

SUCCESS ENTERTAINMENT GROUP INTERNATIONAL, INC.

 

The undersigned, the President of Success Entertainment Group International,
Inc. (the “Corporation”), a Nevada corporation, does hereby certify that,
pursuant to authority conferred upon the Board of Directors (the “Board”) by the
Corporation’s Articles of Incorporation and pursuant to Section NRS 78.1955 of
the Nevada General Corporation Law, the following resolutions creating a series
of Series A Preferred Stock was duly adopted by the Board on August 3, 2020:

 

WHEREAS, the Articles of Incorporation of the Corporation provides for a class
of its authorized stock known as preferred stock, comprised of Eleven Million
Four Hundred Forty Two Thousand Eight Hundred and Fifty-Seven (11,442,857)
shares, par value $0.00001 per share, issuable from time to time in one or more
series;

 

WHEREAS, the Board is authorized to fix the rights, terms and preferences and
the number of shares constituting any series and the designation thereof; and

 

WHEREAS, it is the desire of the Board, pursuant to its authority as aforesaid,
to fix the rights, preferences, restrictions and other matters relating to a
series of the preferred stock, which shall consist of up to 11,442,857 shares of
the preferred stock which the Corporation has the authority to issue, as
follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board does hereby provide for the
issuance of Series C Preferred stock and does hereby fix and determine the
rights, preferences, restrictions and other matters relating to such Series C
Preferred stock as follows:

 

Section 1. Designation and Amount. The preferred stock subject hereof shall be
designated Series C Preferred Stock (“Series C Preferred Stock”) and the number
of shares constituting Series C Preferred Stock shall be 11,442,857 shares. No
other shares of preferred stock shall be designated as Series C Preferred Stock.

 

Section 2. Dividends.

 

a) Participating Dividends on As-Converted Basis. Holders of Series C Preferred
Stock (“Holders”) shall be entitled to any dividends or other distributions paid
by the Corporation on the Common Stock (other than dividends paid in Common
Stock).

 

Section 3. Liquidation Preference. Upon the occurrence of a voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, each
holder of Series C Preferred Stock shall be entitled to receive, on a pari passu
basis with the holders of the Series A and Series B Preferred Stock, the amount
such holder of Preferred C shares owned times Seven and No/100 Cents ($.07) a
share together with accrued and unpaid dividends thereon, been converted into
common stock immediately prior to such liquidation, dissolution or winding up of
the Corporation.

  

  1



 

  

Section 4. Voting. Except as otherwise provided herein or by law, Holders of
Series C Preferred Stock shall not be entitled to any voting rights.

 

Section 5. Protective Provisions. The Corporation shall not, either directly or
indirectly by amendment, merger, consolidation or otherwise, do any of the
following without (in addition to any other vote required by law or the
Certificate of Incorporation) the written consent or affirmative vote of holders
of a majority of the then outstanding shares of Series C Preferred Stock and
Series A Preferred Stock, given in writing or by vote at a meeting, consenting
or voting (as the case may be) together as a separate class: (i) amend, alter or
repeal (A) any of the powers, designations, rights or preferences of the Series
C Preferred Stock or (B) any other provision of the Certificate of Incorporation
or Bylaws of the Corporation, in the case of clause (B) only in a manner adverse
to the Series C Preferred Stock; and (ii) authorize or issue any additional
shares of Series C Preferred Stock.

 

Section 6. Conversion.

 

a) Conversions at Option of Holder. Each share of Series C Preferred Stock shall
be convertible, at any time and from time to time from and after the original
issue date at the option of the Holder of any Series C Preferred Stock, into
that number of shares of Common Stock (“Conversion Shares”) determined as
follows:

    

 

Conversion Shares =

 

(Number of Issued Series C Preferred)

 

 

 

 

$.07 in Common Stock

 

  

b) Additional Definitions. For the purposes hereof, the following terms shall
bear the definitions set forth below:

 

Original Issue Date - The date of the first issue of any shares of this Series C
Preferred Stock.

 

Conversion Issuance Date - The date on which the shares of Common Stock to be
issued on account of the conversion made on the Conversion Date are actually
issued, if the adjustment effected by the relevant Capital Event would not
otherwise be applied to the Conversion Shares.

 

Number of Issued Series C Preferred – The sum of (i) 11,442,857, representing
the number of shares of Series C Preferred Stock originally issued on or about
the date of filing of this Certificate of Designation, and (ii) the number of
additional shares of Series C Preferred Stock, if any, issued at any time
thereafter through and including the Conversion Date.

 

Capital Event - Each of the following (each howsoever denominated) which has
been declared or announced but, as of the Conversion Date, either has not yet
been effected or would not otherwise be applied to the Conversion Shares: (w)
stock split; (x) reverse stock split; (y) declared stock dividend; or (y)
reclassification of shares resulting in the issuance of shares.

 

  2



 

  

c) Conversion Procedures. Holders shall effect conversions by providing the
Corporation with the form of conversion notice attached hereto as Annex A (a
“Notice of Conversion”). Each Notice of Conversion shall specify the number of
shares of Series C Preferred Stock to be converted, the number of shares of
Series C Preferred Stock owned prior to the conversion at issue, the number of
shares of Series C Preferred Stock owned subsequent to the conversion at issue
and the date on which such conversion is to be effected, which date may not be
prior to the date the applicable Holder delivers by facsimile such Notice of
Conversion to the Corporation (such date, the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion to the Corporation is deemed
delivered hereunder. The calculations and entries set forth in the Notice of
Conversion shall control in the absence of manifest or mathematical error. To
effect conversions of shares of Series C Preferred Stock, a Holder shall not be
required to surrender the certificate(s) representing the shares of Series C
Preferred Stock to the Corporation, (although the Holder may surrender the
Series C Preferred Stock certificate to, and receive a replacement certificate
from the Corporation, at Holder’s election) unless all of the shares of Series C
Preferred Stock represented thereby are so converted, in which case such Holder
shall deliver the certificate representing such shares of Series C Preferred
Stock promptly following the Conversion Date at issue. Shares of Series C
Preferred Stock converted into Common Stock in accordance with the terms hereof
shall be canceled and shall not be reissued.

 

d) Delivery of Certificate Upon Conversion. Not later than five (5) Trading Days
after each Conversion Date (the “Share Delivery Date”), the Corporation shall
deliver, or cause to be delivered, to the converting Holder a certificate or
certificates representing the Conversion Shares. “Trading Day” means a day on
which the principal Trading Market is open for trading. “Trading Market” means
any of the following markets or exchanges on which the Common Stock is listed or
quoted for trading on the date in question: the NYSE MKT, the NASDAQ Capital
Market, the NASDAQ Global Market, the NASDAQ Global Select Market, the New York
Stock Exchange, the OTC Pink Marketplace, the OTC Bulletin Board, the OTCQB, or
the OTCQX (or any successors to any of the foregoing).

 

  3



 

    

e) Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series C Preferred Stock and payment of dividends on the Series C
Preferred Stock, each as herein provided, free from preemptive rights or any
other actual contingent purchase rights of persons other than the Holder (and
the other holders of the Series C Preferred Stock), not less than such aggregate
number of shares of the Common Stock as shall (subject to the terms and
conditions set forth in the Purchase Agreement) be issuable upon the conversion
of the then outstanding shares of Preferred Stock and payment of dividends
hereunder. The Corporation covenants that all shares of Common Stock that shall
be so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable.

 

f) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Series C Preferred Stock. As
to any fraction of a share which the Holder would otherwise be entitled to
purchase upon such conversion, the Corporation shall round down to the next
whole share.

 

g) Transfer Taxes and Expenses. The issuance of certificates for shares of the
Common Stock on conversion of this Series C Preferred Stock shall be made
without charge to any Holder for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificates, provided
that the Corporation shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holders of such
shares of Series C Preferred Stock and the Corporation shall not be required to
issue or deliver such certificates unless or until the Person or Persons
requesting the issuance thereof shall have paid to the Corporation the amount of
such tax or shall have established to the satisfaction of the Corporation that
such tax has been paid. The Corporation shall pay all Transfer Agent fees
required for same-day processing of any Notice of Conversion.

 

h) Legend. Each Conversion Share will be imprinted with the following legend:

 

“NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
CORPORATION. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.”

   

  4



 

    

i) Holder’s Conversion Limitations. The Corporation shall not effect any
conversion of Series C Preferred Stock, and a Holder shall not have the right to
convert any Series C Preferred Stock, to the extent that after giving effect to
the conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates (as defined in the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and any persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of the shares of Series C
Preferred Stock with respect to which such determination is being made, but
shall exclude the number of shares of Common Stock which are issuable upon (i)
conversion of the remaining, unconverted shares of Series C Preferred Stock
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Corporation subject to a limitation on conversion or exercise analogous to
the limitation contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 6(i), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder. To the extent that
the limitation contained in this Section 6(i) applies, the determination of
whether and to the extent shares of Series C Preferred Stock are convertible (in
relation to other securities owned by the Holder together with any Affiliates)
shall be in the sole discretion of the Holder, and the submission of a Notice of
Conversion shall be deemed to be the Holder’s determination of whether and to
the extent the shares subject to the Notice of Conversion may be converted (in
relation to other securities owned by the Holder together with any Affiliates),
all subject to the Beneficial Ownership Limitation. To ensure compliance with
this restriction, the Holder will be deemed to represent to the Corporation each
time it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and the Corporation shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 6(i), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Corporation’s most recent periodic or annual
report filed with the US Securities and Exchange Commission, as the case may be,
(ii) a more recent public announcement by the Corporation, or (iii) a more
recent written notice by the Corporation or the Corporation’s transfer agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of a Holder, the Corporation shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Corporation by the Holder or its Affiliates since the date as
of which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion Series C Preferred Stock held by
the Holder. The Holder upon not less than 61 days’ prior notice to the
Corporation, may increase the Beneficial Ownership Limitation provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of Series C Preferred Stock
held by the Holder and the Beneficial Ownership Limitation provisions of this
Section 6(i) shall continue to apply. Any such increase will not be effective
until the 61st day after such notice is delivered to the Corporation. The
Beneficial Ownership Limitation provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 6(i) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to all Holders.

   

  5



 

  

Section 7. Adjustments. All references herein to the number of shares of Series
C Preferred Stock issued by the Corporation shall be equitably adjusted to
reflect any and all forward or reverse splits of the Series C Preferred Stock
and reclassifications having a similar effect on the Series C Preferred Stock
generally.

 

Section 8. Miscellaneous.

 

 

b)

Notices. Notices. Any and all notices or other communications or deliveries to
be provided by the Holders hereunder including, without limitation, any Notice
of Conversion, shall be in writing and delivered personally, by facsimile, or
sent by a nationally recognized overnight courier service, addressed to the
Corporation, at: 601 South Boulder Ave. Suite 600 Tulsa, OK 74119, or such other
facsimile number or address as the Corporation may specify for such purposes by
notice to the Holders delivered in accordance with this Section 8. Any and all
notices or other communications or deliveries to be provided by the Corporation
hereunder shall be in writing and delivered personally, by facsimile, or sent by
a nationally recognized overnight courier service addressed to each Holder at
the facsimile number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of such Holder, as set forth
in the Purchase Agreement. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section prior to 5:30 p.m. (New York City
time) on any date, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

     

  6



 

  

 

c)

Lost or Mutilated Preferred Stock Certificate. If a Holder’s Series C Preferred
Stock certificate shall be mutilated, lost, stolen or destroyed, the Corporation
shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Series C Preferred Stock so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such certificate, and
of the ownership hereof reasonably satisfactory to the Corporation.

 

 

 

 

d)

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Certificate of Designation shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflict of laws thereof. Each
Holder and the Corporation agree that all legal proceedings concerning the
interpretation and enforcement of this Certificate of Designation (whether
brought against a Holder or the Corporation or their respective Affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in the City of New York, Borough of
Manhattan (the “New York Courts”). Each Holder and the Corporation hereby
irrevocably submit to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waive, and agree not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such New York
Courts, or such New York Courts are improper or inconvenient venue for such
proceeding. Each Holder and the Corporation hereby irrevocably waive personal
service of process and consent to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Certificate of Designation and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each Holder
and the Corporation hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Certificate of Designation. If any Holder or
the Corporation shall commence an action or proceeding to enforce any provisions
of this Certificate of Designation, then the prevailing party in such action or
proceeding shall be reimbursed by the other party or parties for its attorneys’
fees and other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

    

  7



 

  

 

e)

Waiver. Any of the rights, powers, preferences and other terms of the Series C
Preferred Stock set forth herein may be waived on behalf of all Holders by the
affirmative written consent or vote of the holders of at least a majority of the
then outstanding shares of Series C Preferred Stock. Any waiver by the
Corporation or a Holder of a breach of any provision of this Certificate of
Designation shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Certificate of Designation or, except as noted in the prior sentence, a waiver
by any other Holders. The failure of the Corporation or a Holder to insist upon
strict adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or, except as
noted in the first sentence of this paragraph, any other Holder) of the right
thereafter to insist upon strict adherence to that term or any other term of
this Certificate of Designation on any other occasion. Any waiver by the
Corporation or a Holder must be in writing.

 

 

 

 

f)

Severability. If any provision of this Certificate of Designation is invalid,
illegal or unenforceable, the balance of this Certificate of Designation shall
remain in effect, and if any provision is inapplicable to any Person or
circumstance, it shall nevertheless remain applicable to all other Persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.

 

 

 

 

g)

Next Business Day. Whenever any payment or other obligation hereunder shall be
due on a day other than a business day, such payment shall be made on the next
succeeding business day.

 

 

 

 

h)

Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

 

 

 

 

i)

Status of Converted Series C Preferred Stock. If any shares of Series C
Preferred Stock shall be converted, or shall otherwise be reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series C
Preferred Stock.

 

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Nevada law.

 

[Signature Page Follows]

  8



 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this 3rd day
of August, 2020.

  

[segn_ex102img1.jpg]

 

Name:

William Robinson     Title: President          

  

SIGNATURE PAGE TO CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND
LIMITATIONS OF SERIES C PREFERRED STOCK

   

  9



 

    

ANNEX A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert Shares of SERIES C
Preferred Stock)

 

The undersigned hereby elects to convert the number of shares of Series C
Preferred Stock indicated below into shares of common stock, par value $0.00001
per share (the “Common Stock”), of Success Entertainment Group International,
Inc., a Nevada corporation (the “Corporation”), according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation. No fee will be
charged to the Holders for any conversion, except for any such transfer taxes.

 

Conversion calculations:

 

 

Date to Effect Conversion: ______________________________________________

 

 

 

Number of shares of Series C Preferred Stock owned prior to Conversion:
_________

 

 

 

Number of shares of Series C Preferred Stock to be Converted: __________________

 

 

 

Common Stock Outstanding determined pursuant to Section 6(a): ________________

 

 

 

Number of shares of Common Stock to be Issued: ____________________________

 

 

 

Number of shares of Series C Preferred Stock subsequent to Conversion:
__________

 

 

 

Address for Delivery: ______________________

or

DWAC Instructions:

Broker no: _________

Account no: ___________

      

  [HOLDER]       By:

 

Name:

    Title:  

   

  10

 

 

 